                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                  No. 7:20-CR-167-M-2

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )             DEFENDANT’S REQUEST
                                             )                FOR DISCOVERY
PAUL JAMES KRYSCUK,                          )
                                             )
                  Defendant.                 )



     NOW     COMES      the   Defendant,   Paul    James      Kryscuk,   by    and   through

undersigned      appointed      counsel,    and    hereby      respectfully       requests,

pursuant    to   Fed.    R.   Crim.   P.   16,    and   the    principles of ​Brady v.

Maryland​, 373 U.S. 83 (1963), and its progeny, that counsel for the

Government       make     inquiry     forthwith     and       disclose   the      following

information that is either within the possession, custody, or control

of the Government, or the existence of which is known through the

exercise of due diligence could become known to the Government.                        This

request is made in order to preserve, on the record, the Defendant’s

request for discovery.           THIS REQUEST DOES NOT REQUIRE ACTION BY THE

COURT. For that reason, the requirements of Local Rule 12.2 are not

applicable.

     1.      Reveal and disclose every transaction or recordation of any

type of all statement(s) made by the Defendant, or by any person whom

the Government contends is an agent of the Defendant.                         The Defendant

further requests that the Government reveal and disclose the substance



                                            1

          Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 1 of 23
of any oral statement made by the Defendant in response to questioning

by any person then known by the Defendant to be a Government agent,

regardless of whether the statement was made before or after arrest.

With     regard       to    the    foregoing    requests,        the   Defendant         specifically

contends the Fed. R. Crim. P. 16(a)(1)(A) encompasses statements of

the Defendant that are made directly to an agent of the Government, or

to   a   third       party    who    then    makes    a    statement       to    an    agent    of   the

Government           in    which    the     Defendant’s        remarks     are        attributed     and

included within the third party’s statement.                             The Defendant further

contends         that      any     statement     of       an    alleged         co-conspirator         or

co-defendant          concerning      any     activity         connected    with        the    crime(s)

alleged in the above-styled indictment should be disclosed under Rule

16(a)(1)(A).

         2.      Reveal and disclose the nature, results and reports of any

scientific tests, physical or mental examinations or tests, measures

or experiments made in connection with this case, whether completed or

not, including, but not limited to, analysis of tape recordings or

wiretaps, handwriting analysis, fingerprint comparisons, and/or voice

identifications.             The Defendant also requests that the Defendant or

the Defendant’s representative(s) be permitted to personally examine,

inspect        and    photograph      all    pieces       of   physical     evidence          that   were

obtained during the Government’s investigation of this case and that

have been scientifically examined on behalf of the Government.                                       The

Defendant further specifically reserves the right to move this Court



                                                  2

              Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 2 of 23
to have a competent expert of the Defendant’s own choosing to perform

scientific        testing    on    any     of   the      physical    evidence       scientifically

examined     by    the Government if the Defendant deems it desirable or

necessary, under appropriate and reasonable safeguards imposed by the

Court.

      3.      Permit       the    Defendant’s           attorney    to    inspect     and    copy    or

photograph        all    books,     papers,      documents,         photographs,       videotapes,

motion pictures, mechanical or electronic recordings, buildings and

places,     crime       scene(s),     or    tangible        objects       and   all    copies       and

portions thereof which are within the possession, custody, or control

of the Government and which are material to the preparation of the

Defendant’s defense, or might possibly be used by the Government as

evidence during the presentation of its case-in-chief or its rebuttal

case, or which were obtained from or belong to the Defendant.

      4.      Reveal        and    disclose     a       complete    and    exact      copy   of     the

Defendant’s entire criminal record, both as an adult and juvenile.

      5.      Reveal and disclose whether there has been any electronic

surveillance,            eavesdropping,           interception            of    communications,

wiretapping, listening, or any similar investigative techniques used

in the investigation of this case.                      If such techniques have been used,

the   Defendant         requests    that    the     Government       afford     the    Defendant’s

attorney with a true, complete and correct copy of any such recording

or interceptions, together with any accurate transcript thereof, and

with any log reflecting the date that the recordings or interceptions



                                                    3

           Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 3 of 23
were    made,     the names of Government agents who participated in the

recordings or interceptions were made, the names of Government agents

who participated in the recordings or interceptions and the identity

of all speakers on the recordings or interceptions.

        6.      Reveal and disclose whether any conversation entered into by

the Defendant has been electronically recorded. If so, the Defendant

specifically requests the following:

              a. An exact and complete copy of such tape or recording;

              b. The authority for making such interception or recording; and

              c. The date that the recording was made and the identity of all

                speakers therein.

        7.      Reveal and disclose the date, place, circumstances, and the

names    of     all   individuals involved in any identification procedures

(photographic,         corporeal,    or    any     other   type(s)),     interrogations,

searches or seizures of any type that were conducted in connection

with the investigation of this case.

        8.      Reveal and disclose any evidence that the Government had

within its possession, custody or control, or the existence of which

is known, or can become known through the exercise of due diligence,

to      the     Government,     concerning         any     identification     procedure,

interrogations        search   or   seizure       conducted   by   the   Government,   its

agents or employees that tends, however, slightly, to taint or make

illegal        the    identification      procedure,       interrogation,     search   or

seizure.



                                              4

             Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 4 of 23
      9.      Reveal and disclose the names, addresses, telephone numbers,

backgrounds, and criminal records of all witnesses to be presented on

the witness stand during the trial of this case by the Government.

      10.     Reveal and disclose the names, addresses, telephone numbers,

backgrounds,        and   criminal     records        of   all   persons   who    have   any

knowledge whatsoever regarding this case and/or were interviewed by

any Governmental employee or agent in connection with this case.

      11.     Reveal and disclose whether any person has been videotaped

in connection with the investigation of this case.

      12.     Reveal and disclose the names, addresses, backgrounds, and

entire criminal record of any informants, special employees, alleged

co-conspirators (whether indicted or unindicted), alleged accomplices,

(whether indicted or unindicted), alleged aider and abettors (whether

indicated     or     unindicted)      and    special       investigators   used    in    the

investigation of this case or who may be called as witnesses by the

Government during any phase of the trial of this case, and reveal and

disclose the same information regarding any persons hired, directed,

requested     and/or      paid   by   the   Government      to   investigate, snoop, or

otherwise     obtain       information      in       any   manner   whatsoever     in    the

investigation of this case.

      13.     Produce a copy of any Federal Bureau of Investigation or

other investigative agency departmental rules and regulations pursuant

to   which    any    informant,       special       employees,   alleged   co-conspirator

(whether indicted or unindicted), alleged accomplice (whether indicted



                                                5

           Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 5 of 23
or     unindicted),     alleged       aider    or   abettor      (whether      indicted   or

unindicted) or snoop was hired, employed or requested to participate

in the investigation of this case.

        14.    Disclose   the     total       amount     of   money   paid     out   to   any

informant, special employee, alleged co-conspirator (whether indicted

or unindicted), alleged accomplice (whether indicted or unindicted),

alleged aider or abettor (whether indicted or unindicted), tipster, or

snoop who was interviewed in connection with this case or who may be

called as a witness by the Government during any phase of the trial of

this case, together with the dates of payment, where made, to whom

made    and    the   reasons     for      payment   of    such   sums.       This    request

specifically       embraces    any    payment made under any so-called witness

protection program.           The Defendant further requests the disclosure of

all receipts, vouchers, or other books and records concerning money

expended for, or on behalf of the above class of persons.

        15.    Reveal and disclose all transcriptions of any kind, whether

recorded      or   written,    regarding      any   conversations      with,    discussions

with    or    statement   made       by   informants,     special     employees,     alleged

co-conspirators, (whether indicted or unindicted), alleged accomplices

(whether indicted or unindicted), alleged aider and abettors (whether

indicted or unindicted), tipsters, or snoops of the Government who

have been involved in any manner whatsoever in the investigation of

this case or who may be called as a witness during any phase of the

trial of this case.



                                               6

          Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 6 of 23
       16.       State the names and classifications of any and all Federal

Bureau      of   Investigation      Agents,        United   States   Attorneys,    or    other

Government employees who met with, talked to, or who were present at

any    meeting,      telephone      conversation       or     discussion   held    with   any

informants, special employees or snoops of the Government during the

investigation of this case.

       17.       Reveal    and   disclose     all    expert    conclusions   and   analysis

concerning any records, papers, documents, or physical evidence that

may have been seized or obtained by the Government in connection with

its investigation of this case.

       18.       Reveal and disclose the names, addresses, and qualifications

of any expert witness intended to be called by the Government either

during its case-in-chief or its rebuttal.

       19.       Produce    immediately       all     statements,     memoranda,        and/or

documents producible under 18 U.S.C.A. §3500 (1983).

       20.       Produce   a     copy   of   all    originals    notes,    statements,     and

memoranda (whether handwritten, recorded or otherwise) that were made

by    any   and all agents of the Government, investigating this case,

including any person who was acting as an informer, special employee,

tipster, or snoop in an undercover capacity.

       21.       State and reveal whether any notes, documents, or recordings

relating to the investigation of this case that were made by any agent

of the Government, including any person who was acting as an informer,

special employee, alleged accomplice (whether indicted or unindicted),



                                               7

            Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 7 of 23
alleged    co-conspirator     (whether       indicted    or    unindicted),       tipster,

snoop, or in any undercover capacity, have been totally or partially

destroyed or altered, and if so, reveal the following with reference

thereto:

           a. The substance of the note, document or recording that was

             destroyed;

           b. The substance of the alteration;

           c. The   name,   address    and       telephone    number   of   all   persons

             involved in the destruction or alteration;

           d. The reason of the destruction or alteration;

           e. Whether the note, document or recording was destroyed or

             altered pursuant to an existing policy, federal regulation

             or for some other reason;

           f. When the destruction or alteration occurred; and

           g. Whether it is the policy and custom of such agent(s) to

             destroy or alter such notes and memoranda, and, if so, who

             initiated such a policy.

     22.     Reveal and disclose whether any person in connection with

the Government’s investigation of this case has been given a polygraph

examination, and, if so, list the name of the person(s) examined; the

name and address of the operator; the date of the examination; and

furnish the Defendant with a copy of the questions and answers posed

and the results and interpretation thereof.

     23.     Reveal   and   disclose    any       information or knowledge in the



                                             8

          Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 8 of 23
hands of the Government that would in any manner show that any of the

Government’s         potential     witnesses       may    be    suffering       from      delusion,

emotional difficulty, alcoholism, narcotics addition, the abuse of use

of    controlled      substances    of any type, psychological or psychiatric

imbalance       of   any   other    physical       or    mental       disability       that   might

possibly affect, impair or influence the quality of competency of his

or her testimony or that in anyway could reasonably affect his or her

credibility or memory.

        24.     Reveal or disclose whether any person who was interviewed in

connection with this case has undergone hypnosis, age regression or a

similar procedure, and, if so, list the name of such person; the date

that he or she underwent the procedure; the name and address of the

hypnotist or psychologist administering the procedure; and the results

thereof.

        25.     State whether any Government agent or any one acting at the

direction or behest of the Government (be he designated as informant,

special employee, snoop, prison inmate or otherwise) has communicated

with the Defendant in order to attempt to obtain any information or

facts    from    the    Defendant       pertaining       to    this    case    or    his   defense

thereof, and, if so, give the name, address and telephone number of

such    agent,       informant,    special     employee,        snoop     or    prison     inmate,

together with all of the facts and circumstances pertaining thereto.

        26.     State whether the Government has paid money or the like for

any    piece    of    tangible     or   physical        evidence      that     may   be    used   in



                                               9

          Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 9 of 23
connection with this case, and, if so, state the name, address and

telephone number of the person to whom payment was made; the amount

thereof;     the    date     thereof;   and   the    tangible    or   physical    evidence

obtained.

       27.    As to all persons who will testify for the Government during

its case-in-chief or its rebuttal case, or whose testimony has been

used before the grand jury to obtain the present indictment, or whose

sworn testimony or statements may be used in this trial, or who has

been   contacted         with regard to the investigation of this case, the

following specific and detailed information is requested:

              a.         The existence, substance and manner of execution or

fulfillment         of     any    promises,        agreements,      understandings        and

arrangements, either verbal or written, between the Government and any

such person or his or her attorney(s), agent(s), or representative(s)

wherein the Government has agreed, either expressly or impliedly, as

follows:

              (i)        not to prosecute the person for any crime or crimes;

              (ii) not       to   prosecute    a    third   party     for   any   crime   or

crimes;

              (iii) to provide a formal grant of statutory immunity, or to

provide an informal assurance that the person will not be prosecuted

in connection with any testimony given by him or her;

              (iv) to recommend leniency in sentencing for any crime;

              (v)        to recommend a particular sentence for any crime or



                                              10

          Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 10 of 23
crimes for which the person is convicted;

              (vi) to provide favorable treatment or consideration, that

is, money or the like, to the person or to friends or relatives of the

person in return for the person’s cooperation and testimony;

              (vii)      to    compromise   or   diminish,    or   to    recommend    the

compromise or diminution of any federal, state or local taxes which

the person or friends or relatives of the person owe or claim to owe;

and

              (viii)      to make any other recommendations of any benefit,

however slight, or to give any other consideration to the person or

friends or relatives of the person.

      28.     Reveal     and   disclose   whether   the Government has made any

attempt or has in fact gained any information from Defendant since the

return   of   the     above-styled    indictment      by   sending,     counseling,    or

advising persons (whatever their classification may be) to talk with

the Defendant or his counsel, and if so, describe all of such activity

in detail and the authorization, if any, for such a procedure.

      29.     Permit the Defendant to copy any document or statement that

might be arguably admissible under Fed. R. Evid. 801(d)(1)(B) to rebut

any   expressed     or   implied   charge   against    any   Government witness of

recent fabrication or improper influence or motive.                   The documents or

statements are required to be produced because they are evidence that

the Government may attempt to introduce in this case because they are

material to the preparation of the defense as to the method of defense



                                            11

         Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 11 of 23
and as to the Defendant’s approach to the issue of credibility.                                 This

request includes any documents that might reasonably be foreseen for

use during the Government’s case-in-chief or its rebuttal case.

       30.    Pursuant to Fed. R. Crim. P. 26.2, the Defendant requests

the production of the recorded testimony of any witness any appeared

before the grand jury and who is likely to be a witness at trial.                                 If

the testimony of any such person was not recorded, then the Defendant

requests the production of any notes or summaries of the testimony of

the witness.

       31.    Reveal and disclose any statements of any type whatsoever

made   by    any    individuals     who    were      contacted      in   connection       with    or

involved in the investigation of this case that might be inconsistent,

in   whole    or    in   part,    with    any    other       statement      made    by   the    same

individual;        and   any   statements      made     by   other    individuals that are

inconsistent, in whole or in part, with any statements made by other

individuals        who   have    given    statements         relevant       to     the   charge(s)

against the Defendant or with any knowledge held by such individuals.

       32.    Reveal and disclose:

            a. The names, addresses, and telephone numbers of all witnesses

              appearing        before    the    grand    jury    in      connection      with    the

              return of the indictment;

            b. The names, addresses, and telephone numbers of all persona

              whose testimony was given to the grand jury by or through

              someone      else    in     connection         with     the    return      of     said



                                                12

        Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 12 of 23
   indictment;

c. Copies of all documents and exhibits presented to the grand

   jury;

d. Transcripts        of   the    testimony     of       all   witnesses     appearing

   before the grand jury, and, if no transcript or minutes

   exist,   they      reveal      and    disclose        any   notes   or    summaries

   regarding the testimony;

e. Summaries      and      copies       of   all     statements        of    witnesses

   potentially relevant to the charge(s) in issue in this case

   that were not present or conveyed to the grand jury;

f. Copies of all documents, notes, transcripts or memoranda

   that    are   in     the   possession,       custody        or   control    of   the

   Government and are potentially relevant to the charges in

   the indictment and which the Government did not present to

   the grand jury at the time that this case presented for

   grand jury consideration;

g. A list of the names and titles of all Government employees

   or   other    persons,        other   than      the    grand     juror,   who were

   present in the grand jury room during the taking of any

   testimony (other than his or her own) or who were present

   during any other portion, including deliberations, of the

   grand jury proceedings;

h. A list of names and titles of each Government employee or

   agent, who prior to the return of the indictment therein,



                                    13

Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 13 of 23
   examined        out   of    the     grand     jury’s   presence      any    witness,

   document or other item obtained by means of any grand jury

   subpoena.

i. A   copy    of    any      letter     or    other   document    authorizing the

   examination       of    the     grand       jury    materials   by    any    of   the

   government employees or agents mentioned above;

j. A list of all grand jury subpoenas for documents and/or

   testimony in this case;

k. The existence of any orders issued pursuant to Fed. R. Crim.

   P. 6(e) relating to grand juries that met concerning this

   matter;

l. The names of any person offering immunity, whether legally

   valid      or    not,      of   any      type    whatsoever,    to    any    person

   requested to appear before the grand jury or to talk with

   any   Government        agent       or     representative   involved        in    this

   investigation of this case;

m. The transcript of any and all statements made to the grand

   jury by a United States Attorney, Assistant United States

   Attorney, or any prosecutorial official associated with the

   prosecution of this case or the presentation of evidence to

   the grand jury in this case.                    This request concerns, but is

   not limited to, any instructions regarding the law relevant

   to this case or pertaining to legal advise that were given

   by the aforementioned class of persons; and



                                       14

Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 14 of 23
          n. All records and logs reflecting when any grand jury involved

              in the investigation of this case or in the handing down of

              the bill of indictment in this case met, and all records and

              logs reflecting the composition of each such grand jury (or

              grand juries).

        33.   Reveal      and     disclose      all       consideration      or    promises     of

consideration given to or on behalf of any witness by the government,

or expected or hoped for by the witness, “Consideration” refers to

absolutely anything of value or use, including, but not limited to,

criminal,     civil,      or    tax    immunity       grants;      relief   from     forfeiture;

assistance or favorable treatment or recommendation with respect to

any criminal, parole, probation, civil, administrative or other legal

dispute with the Government or any other parties, payment of money or

fees,    witness   fees        and    special   witness        fees;     provisions    of   food,

clothing,     shelter,         transportation        or    other    like    benefits     to    the

witness, his or her family or other associate; placement in a “witness

protection program” or anything else that could arguably reveal an

interest or bias of the witness in favor of the Government or against

the defense or act as an inducement to testify or to color testimony.

        34.   Reveal and disclose all threats and coercive tactics of any

type    directed     at    any        person    interviewed         by    the     Government    in

connection    with     this      or   any   witness       or   potential    witness     for    the

Government in this case.

        35.   Reveal and disclose all threats, express or implied, made



                                                15

         Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 15 of 23
against any person interviewed by the Government in connection with

this case or any potential witness for the Government in this case of

criminal prosecutions or investigations relating to any probationary

or    deferred       prosecutions          or     investigations            relating         to    any

probationary         or      deferred      prosecution             status      or     any     civil,

administrative        or     other     pending        or    potential       legal     disputes      or

transactions with the Government.

        36.    Reveal and disclose the existence and identification of each

occasion      on    which    each     potential       witness       for     the     Government     has

testified before any court, grand jury or other tribunal or body with

regard to the Defendant or the investigation of this case.

        37.    Reveal and disclose the existence and identification of each

occasion in which a witness or potential witness for the Government,

especially a witness who is an accomplice, co-conspirator or expert,

has     testified         before     any   court,          grand    jury,         other     tribunal,

stenographer or court reporter.

        38.    Reveal and disclose any and all personnel files for any

witness who may potentially be called by the Government in this case

and   the     existence      and     identity     of       all   Government         files    for   the

witness.

        39.    Reveal      and     disclose     any    and all records, criminal other

otherwise, or information that can arguably be helpful or useful to

the defense in impeaching or otherwise detracting from the probative

force    of   any    potential       Government        witness      or    of   the    Government’s



                                                 16

         Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 16 of 23
evidence, or that can arguably lead to any records or information that

might be used to impeach.

       40.     State whether any information, irrespective of how remote or

inconsequential it may seem to be, had been obtained by the Government

from the Defendant, the Defendant’s attorney or such attorney’s agent

that     might       arguably     or      potentially         be      in     violation          of     the

attorney/client privilege.                If the answer to this inquiry is in the

affirmative, state in detail how this information was obtained and the

names,       addresses,        and      telephone           numbers        of        all     Government

representatives involved in obtaining this information.

       41.     State    whether        the    Government       or     any       of    its    agents     or

attorneys      has    attempted      to      obtain    information          from       any    potential

witness      arguably    in     violation      of     the    attorney/client               privilege    in

connection with the investigation of this case.                            If the answer to this

inquiry is in the affirmative, state in detail, when, where and how

such    attempt      took     place,    and    the     names,       addresses          and    telephone

numbers of all individuals involved in the attempt.

       42.     Reveal and disclose all evidence of transactions or conduct

of the Defendant and his or her agents or co-Defendant and his or her

agents or any alleged co-conspirator and his or her agents that is not

the subject matter of the indictment in the instant case, but which

the    Government      might offer as evidence on the question of motive,

opportunity, intent, preparation, plan, knowledge, identity or absence

of mistake or accident.



                                                17

          Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 17 of 23
     43.      Reveal and disclose all recorded, written or oral statements

made by any alleged co-conspirators or co-Defendants of the Defendant

in this case, whether incriminating or otherwise.

     44.      Reveal and disclose any evidence or information obtained in

connection with the investigation of this case that established the

Defendant’s good character or his lack of reputation for committing

the act(s) that constitute the crime(s) in question in this case.

     45.      Reveal and disclose any evidence or information tending,

however slightly, to link the commission of the crime(s) in question

in this case to someone other than the Defendant.

     46.      Reveal and disclose any and all evidence seized or secured

from the Defendant or from any other individual or from any location

or premises at any time that the Government may possibly attempt to

introduce into evidence during any phase of the trial of this case.

This request includes, but is not limited to, all evidence seized or

secured from the Defendant’s person or from any other individual’s

person   or   from   any   location   or   premises during any other type of

search, whether conducted pursuant to a warrant or otherwise.            This

request also applies to any seizure, regardless of how temporary or

permanent it may have been.

     47.      Reveal and disclose any and all evidence of any type which

the Government is aware of, or which the Government could become aware

of by the exercise of reasonable diligence that indicates that any of

the individuals whom it was interviewed, debriefed or contacted in



                                           18

         Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 18 of 23
connection with the investigation of this case or who may be called as

witnesses by the Government during any phase of the trial of this case

has been involved, however, remotely, in any criminal conduct, at any

time up to the present date, whether or not this conduct resulted in

criminal charges being brought against the individual.                          This request

applies,    but    is    not     limited    to,    any   and     all   informers,    special

employees,       alleged    accomplices,      (whether      indicated      or    unindicted)

alleged     conspirators         (whether    indicated     or     unindicted)       tipsters,

snoops,    or    individuals      acting    in    any    undercover      capacity    who   may

testify in this case or who possess information that is relevant or

related to this case, as well as to all other individuals of any type

who were involved in any manner, regardless of how remote this may be,

in the investigation of this case.

     48.        Reveal     and    disclose        and    allow     the    inspection       and

photocopying of any and all toll records of any type whatsoever that

allegedly reflect conversations that the Defendant had with any person

whatsoever, including, but not limited to, all persons who have acted

in   any     capacity       as     an   informant,       special       employee,     alleged

co-conspirator      (whether      indicted    or    unindicted), alleged accomplice

(whether indicted or unindicted), alleged aider and abettor (whether

indicated or unindicted), tipster, snoop, or investigator in this case

or who may be called by the Government as a witness during any phase

of the trial in this case.

     49.        Reveal, disclose and allow the inspection and photocopying



                                             19

          Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 19 of 23
of any and all search warrants and underlying affidavits that concern

or were directed at any individual who has acted in any capacity as an

informant, special employee, alleged co-conspirator (whether indicated

or unindicted), alleged accomplice (whether indicted or unindicted),

alleged aider or abettor (whether indicted or unindicted), tipster,

snoop or investigator in this case, or who may be called as a witness

by the Government during any phase of the trial of this case.                      This

request     applies    to   all     search      warrants,   whether     executed     or

unexecuted, that have existed at any time.

      50.    Reveal, disclose, and allow the inspection and re-recording

or photocopying of any and all mechanical or electronic recordings or

transcriptions thereof that involved any individual who has acted in

any capacity as an informant, special employee, alleged co-conspirator

(whether indicted or unindicted), alleged accomplice (whether indicted

or   unindicted),      alleged     aider   or    abettor    (whether    indicted     or

unindicted), tipster, snoop, or investigator in this case or who may

be called as a witness by the Government during any phase of the trial

of this case.     This request is not limited to mechanical or electronic

recording or transcripts thereof that involve the Defendant; Defendant

seeks the disclosure of all recordings or transcripts of any type that

involve the aforementioned class of persons.

      51.    Reveal and disclose any and all exculpatory evidence of any

type that concerns or relates to any individual who has acted in any

capacity    as   an   informant,    special     employee,   alleged    co-conspirator



                                           20

          Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 20 of 23
(whether indicted or unindicted), alleged accomplice (whether indicted

or     unindicted),     alleged      aider      or   abettor   (whether   indicted     or

unindicted), tipster, snoop, or investigator in this case or who may

be called as a witness by the Government during any phase of the trial

of this case.         This request specifically includes, but is not limited

to, any charges, which were the subject of any plea bargains, or any

prosecutorial proceedings of any nature involving the aforementioned

class of person.

        52.    List the date, place, names, and addresses of all persons

present when any informant, special employee, alleged co-conspirator

(whether indicted or unindicted), alleged accomplice (whether indicted

or     unindicted),     alleged      aider      or   abettor   (whether   indicted     or

unindicted),        tipster,   snoop,      or individual acting in an undercover

capacity who has been involved in any capacity in the investigation or

preparation of this case or who may be called as a witness by the

Government during any phase of the trial of this case has given sworn

testimony (whether during a trial or during a pre-trial proceeding) or

has    given   a    sworn   statement      of   any type.      These sworn statements

include, but are not limited to, affidavits, tax returns, firearms,

records, and loan applications.

        53.    In   addition   to    all    the items specifically mentioned and

listed herein, the Defendant requests that the Government furnish to

the Defendant’s attorney(s) any and all evidence of whatever type and

kind    that   is     within   its   possession,       custody,   or   control   or   the



                                                21

          Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 21 of 23
existence of which is known or through the exercise of due diligence

could become known to it, that may be materially favorable to the

Defendant   either   directly,   indirectly   or   in   an   impeaching   manner,

                            ​ G
within the purview of ​Brady, ​ iglio​ and their progeny.

      This Motion for Discovery and for the Disclosure of Exculpatory

Evidence is continuing in nature.

      Respectfully submitted, the 1st day of December, 2020.



      DYSART WILLIS HOUCHIN & HUBBARD

By:   /s/ Geoffrey Ryan Willis             /s/ Christian E. Dysart
      GEOFFREY RYAN WILLIS                 CHRISTIAN E. DYSART
      N.C. State Bar No. 33004             N.C. State Bar No. 36734
      Email: ryan@dysartwillis.com         christian@dysartwillis.com
      530 Hillsborough St., Suite 200      530 Hillsborough St., Suite 200
      Raleigh, NC 27603                    Raleigh, NC 27603
      Telephone: (919) 747-8380            Telephone: (919) 747-8380
      Facsimile: (919) 882-1222            Facsimile: (919) 882-1222
      APPOINTED ATTORNEY FOR               APPOINTED ATTORNEY FOR
      DEFENDANT                            DEFENDANT


      /s/ Meredith E. Pace
      MEREDITH E. PACE
      N.C. State Bar No. 52324
      meredithpace@dysartwillis.com
      530 Hillsborough St., Suite 200
      Raleigh, NC 27603
      Telephone: (919) 747-8380
      Facsimile: (919) 882-1222
      APPOINTED ATTORNEY FOR
      DEFENDANT




                                      22

       Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 22 of 23
                         CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing

DEFENDANT’S REQUEST FOR DISCOVERY was filed with the Clerk of Court

for the Eastern District of North Carolina on 1 December 2020 using

the CM/ECF system, which will send notification of such filing to the

following attorney of record:

          Barbara D. Kocher
          Assistant United States Attorney
          United States Attorney’s Office
          Eastern District of North Carolina
          150 Fayetteville St., Suite 2100
          Raleigh, North Carolina 27601
          barb.kocher@usdoj.gov

     This, the 1st day of December, 2020.


                                  DYSART WILLIS HOUCHIN & HUBBARD

                            By:   /s/ Geoffrey Ryan Willis
                                  Geoffrey Ryan Willis
                                  N.C. State Bar No. 33004
                                  Email: ryan@dysartwillis.com
                                  530 Hillsborough St., Suite 200
                                  Raleigh, NC 27603
                                  Telephone: (919) 747-8380
                                  Facsimile: (919) 882-1222
                                  APPOINTED ATTORNEY FOR
                                  DEFENDANT




                                    23

       Case 7:20-cr-00167-M Document 46 Filed 12/01/20 Page 23 of 23
